Citation Nr: 1751871	
Decision Date: 11/14/17    Archive Date: 11/22/17

DOCKET NO.  12-34 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, including as secondary to service-connected sinus conditions  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Kutrolli, Associate Counsel





INTRODUCTION

The Veteran served honorably in the United States Army from July 1981 to November 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, denying the claim of entitlement to service connection for sinusitis, to include as secondary to the Veteran's service-connected sinusitis. 


FINDING OF FACT

The Veteran's sleep apnea is proximately due to or caused by his service-connected sinus conditions.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Service Connection for Sleep Apnea

The Veteran seeks entitlement to service connection for sleep apnea.  To establish service connection a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Additionally, a disability that is proximately due to, or the result of, a service connected disease or injury shall be service connected.  38 C.F.R. § 3.310.

In this case, the medical evidence supports the Veteran's service connection claim for sleep apnea.  According to a VA medical opinion obtained on May 23, 2016, updated medical literature shows that nasal congestion, as seen with rhinitis, increases the risk of development of obstructive sleep apnea.  Given the Veteran's medical history and severe sinus conditions, the examiner opined that the Veteran's sleep apnea is at least as likely as not proximately due to or the result of his service connected sinus conditions.  As such, the Board finds service connection for sleep apnea is warranted. 

The Board recognizes that the Veteran's claim was previously denied in September 2010, due to a medical opinion obtained in May 2010.  According to this examiner, there was no evidence in the medical literature to support a direct etiologic relation between sinusitis and rhinosinusitis, and the further development of obstructive sleep apnea.  Nonetheless, the May 2016 VA examiner specifically noted that the medical literature had changed since the 2010 VA examination and that the stance on the relationship between a sinus condition and rhinitis with obstructive sleep apnea had also changed (citing Harrison's Principles of Internal Medicine; 19e).  Therefore, when resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for sleep apnea as secondary to a service-connected sinus condition is warranted.  

The claim is granted.  




	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for sleep apnea as secondary to a service-connected sinus condition is granted. 


____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


